DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 1, 3-7, 10-15, 19, 20 and 22 are pending.

	Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-7, 10-15, 19, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lennon et al. (US 2003/0104943; June 5, 2003) in view of Beste et al. (US 6,503, 869 patented January 7, 2003).

Applicant’s Invention
Applicant claims an aqueous herbicide comprising (i) 0.1-5% by weight glyphosate component comprising (phosphonomethyl) glycine, (ii) 1-5% by weight a fatty acid component comprising at least one saturated or unsaturated straight or branched chain C5-C18 fatty acid and (iii) 0.5-12% a nonionic surfactant component comprising an alkoxylated C8-C20 nonaromatic alcohol of the formula below.

    PNG
    media_image1.png
    43
    227
    media_image1.png
    Greyscale

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Lennon et al. teach an herbicidal composition comprising an aqueous solution of N-phosphonomethylglycine in the form of a potassium salt, at a concentration of at least 300 g/L and one or more surfactants in a total amount of about 20-300 g/L of the composition (abstract).  With respect to claims 3-7, Lennon et al. teaches preferred nonionic surfactants for glyphosate concentrates are alkoxylated alcohols having the formula below [0203-204].

    PNG
    media_image1.png
    43
    227
    media_image1.png
    Greyscale

With respect to claims 11, 12 and 22, Lennon et al. also teaches glyphosate salts of potassium, di-ammonium, ammonium, sodium, monoethanolamine, n-propylamine, hexamethylenediamine and trimethylsulfonium salts in combination with the alkoxylated alcohols formulated as concentrated formulations with 20-55% weight glyphosate [0205].  Lennon et al. teaches C8-C12 fatty acids as anionic surfactants, selected from palmitic, oleic and stearic acid [0209].  With respect to claim 21, Lennon et al. teaches that the ratio of glyphosate to surfactant is typically 1:1-20:1 [0213].  With respect to claims 19 and 20, Lennon et al. teaches that the concentrates can further comprise one or more additional pesticides selected from 2,4-D, MCPA, dicamba, 2,4-DB, diquat, glufosinate, imazapic, imazapyr, impazathapyr and triclopyr [0308].  With respect to claim 10, Lennon et al. teaches that anionic herbicides include nonanoic acid (pelargonic acid) as a preferred co-herbicide with the glyphosate [0309-310].  Additional excipients in the formulations include antifreeze agents, foam-moderating agents and dyes [0313].  With respect to claims 13-15, Lennon et al. teaches the addition of the inorganic salt ammonium sulfate to synergistically enhance herbicidal activity [0314].  The weight ratio of total surfactant to carboxylic acid is from 1:1 to 50:1 [0323].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
  
Lennon et al. does not teach that the formulation comprises 0.1-5% glyphosate, 1-5% fatty acid component and about 0.5-12% surfactant component, however, Lennon et al. teaches adjusting the ratio of glyphosate to surfactant from 1:1-20:1 and adjusting the ratio of total surfactant to carboxylic acid from 1:1 to 50:1.  Lennon teaches concentrate formulations that can be diluted in the range of 25-1000 liters per hectare and wherein the concentration can be varied depending on plant species.  Since Lennon et al. does not teach the specific ranges, Beste et al. is joined.
Beste et al. teach a method of enhancing post emergent herbicides (abstract).  The formulations include a ready-to-use herbicide comprising 0.87% glyphosate and 3% ammonium pelargonate (column 7, lines 1-8; Example 1).  Since Beste et al. teach ready to use formulations of Roundup, where known at the time of invention to have 0.87%  glyphosate and 3% pelargonate, one of ordinary skill would be motivated to adjust the total surfactant concentration to 3% assuming a total surfactant to carboxylic acid ratio of 1:1.  Therefore, one of ordinary skill would have been able to adjust the ingredients to achieve the preferred amounts.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Lennon and Beste are drawn to glyphosate formulations.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lennon et al. and Beste et al. to formulate a ready-to-use herbicide comprising 0.87% glyphosate, 3% ammonium pelargonate and 3% surfactant with a reasonable expectation of success.  One of ordinary skill would have been motivated to formulate a ready to use formulations comprising since Beste et al. teach ready to use comprising 0.87%  glyphosate and 3% pelargonate were known and one of ordinary skill would have been motivated to adjust the total surfactant concentration to 3% assuming a total surfactant to carboxylic acid ratio of 1:1 as taught by Lennon et al.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Applicant first argues that Lennon’s preference for pelargonic acid would not necessarily mean that it would be selected because 22 other herbicides are also listed.  The Examiner is not persuaded by this argument because Lennon et al. teach pelargonic acid as a preferred co-herbicide with the glyphosate [0309-310].  MPEP 2123 states that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  Secondly, the rejection is now based on the combination of Lennon et al. in view of Beste et al. and Beste discloses glyphosate with pelargonic acid in an RTU formulation (Example 1).  Therefore, one of ordinary skill would have been motivated to combine glyphosate with pelargonic acid.
Applicant next argues that there is no motivation from Lennon in view of Beste to formulate an RTU formulation just because Beste happens to teach 3% ammonium pelargonate because the specific surfactants are not included in Beste.  The Examiner is not persuaded by this argument.  Lennon et al. already teaches preferred nonionic surfactants for glyphosate concentrates are alkoxylated alcohols having the claimed formula [0203-204].  MPEP 2144.05 states that differences in concentration will not support patentability unless there is evidence indicating such concentration is critical. Therefore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Finally, Applicant argues that data in Table 3b supports unexpected results for compositions comprising 1.48% glyphosate, 2% pelargonic acid and 3.6% linear, alkoxylated, nonaromatic alcohol surfactant.  The Examiner is not persuaded by this argument because Applicant has failed to demonstrate results that are commensurate in scope.  MPEP 716.02 states that the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  This is not the case.  Claims recite formulations comprising 1-5% glyphosate, 1-5% pelargonic acid and 0.5-12% nonionic surfactant component comprising an alkoxylated C8-C20 nonaromatic alcohol of the formula below.  Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). From the table results several surfactants demonstrate similar results to those in comparative table B, namely the linear C12-14 alcohol ethoxylates in comparison to the alkoxylated alkylphenols and alkoxylated amines in DIGSA.  Thus, unexpected results have not been adequately demonstrated for the scope of the claim.  Applicant needs to claim only what they did or establish a pattern to show that the data can be extrapolated to the whole claim scope.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIELLE D. SULLIVAN/
Examiner
Art Unit 1617



/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615